DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 16-17 are new and considered for the first time and claims 1, 3, 6-7, 9, and 11-14 are amended leaving claims 1-17 pending in the current application and examined below.

Specification
The disclosure is objected to because of the following informalities: Table 1 on pages 9-11 of instant specification is blank for the chemical formulas with respect to Azelaic dihydrazide, Sebacic dihydrazide, Dodecanedioic dihydrazide, and Terephthalic dihydrazide.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “the latex particles include a copolymer and wherein the copolymer is copolymerized with methyl methacrylate at 50 wt% or greater, or copolymerized with styrene at 50 wt% or greater.” It is not clear from this recitation whether the 50% or greater range modifies the amount of latex particles, whether it is with respect to the binder fluid, or some other overall amount. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0236731 A1 of Natarajan in view of US 2014/0077486 A1 of Naruse. 
As to claim 1, Natarajan relates to a method of binder jet printing (Natarajan, abstract; by disclosing a method of binder jetting, Natarajan necessarily incorporates a three-dimensional printing kit to carry out the binder jet printing with). Natarajan discloses depositing a layer of powder on a working surface (Natarajan, claim 1). Natarajan discloses that the material used to print the article may be metal and/or ceramic (Natarajan, paragraph [0031]; by disclosing that the build material can be metal or ceramic, this means that Natarajan discloses where the build material is metal to the exclusion of ceramic, thereby meeting the limitation of 80 wt % to 100 wt% metal particles as the build material is itself a powder as noted in claim 1).  
Natarajan discloses a binder solution comprising a binder (Natarajan, paragraph [0003] and claim 1). Natarajan discloses where the binder solution includes a solvent that dissolves the binder discloses where the solvent is water (Natarajan, paragraph [0037]). Natarajan discloses where the binder includes one or more mono-functional acrylic polymers (Natarajan, paragraph [0034]; where an acrylic polymer meets the claim limitation of a latex polymer as in paragraph [0033] of the specification notes that latex particles can be composed of acrylic monomers). 
Natarajan discloses where the binder solution includes binder precursors selectively deposited into the powder layer that cure (e.g., polymerize, cross-link) rapidly (e.g., on the order of seconds) without addition supplied energy (Natarajan, paragraph [0039]).
However, Natarajan does not explicitly disclose where the latex particles are present in the binder fluid in an amount of about 1 wt% to about 40 wt%. Natarajan also does not explicitly 
Naruse relates to inkjet inks which have good preservation stability and ejection stability (Naruse, paragraph [0014]). Naruse thus teaches an inkjet ink is provided which includes water, a penetrant, a pigment, and a polymer compound (Naruse, paragraph [0015]). Naruse teaches that hydrazide compounds cause a crosslinking reaction with certain polymers (Naruse, paragraph [0032]). Naruse teaches that this when a rapid crosslinking reaction is caused, this rapidly increasing the viscosity of the ink adhered to a recording paper (Naruse, paragraph [0034]). 
Naruse teaches a specific ink in Example 12 with 6 parts Fluoroethylene –vinyl ether copolymer (Naruse, paragraph [0165]). Naruse teaches Example 12 includes 40 parts of a pigment dispersion (Naruse, paragraph [0165]), which itself includes 19 parts out of 100 of a 20% aqueous solution of diacetone acrylamide-methacrylic acid copolymer (Naruse, paragraph [0152]). Naruse teaches Example 12 includes using 2 parts of Adipic acid dihydrazide (Naruse, paragraph [0165]). Thus, assuming an equal number of grams for the parts of Example 12, the percentage of components can be calculated as shown below.
                
                    P
                    i
                    g
                    m
                    e
                    n
                    t
                    :
                    40
                    g
                    *
                    0.19
                    =
                    7.6
                    g
                     
                    o
                    f
                     
                    a
                    q
                    u
                    e
                    o
                    u
                    s
                     
                    s
                    o
                    l
                    u
                    t
                    i
                    o
                    n
                    *
                    0.20
                    =
                    1.52
                    g
                     
                    o
                    f
                     
                    d
                    i
                    a
                    c
                    e
                    t
                    o
                    n
                    e
                     
                    a
                    c
                    r
                    y
                    l
                    a
                    m
                    i
                    d
                    e
                    -
                    m
                    e
                    t
                    h
                    a
                    c
                    r
                    y
                    l
                    i
                    c
                     
                    a
                    c
                    i
                    d
                     
                    c
                    o
                    p
                    o
                    l
                    y
                    m
                    e
                    r
                
            
                
                    O
                    v
                    e
                    r
                    a
                    l
                    l
                     
                    #
                     
                    o
                    f
                     
                    p
                    a
                    r
                    t
                    s
                    =
                    40
                    +
                    5.5
                    +
                    16.5
                    +
                    2
                    +
                    2.5
                    +
                    6
                    +
                    2
                    +
                    18.6
                    =
                    93.1
                     
                    p
                    a
                    r
                    t
                    s
                     
                
            
                
                    %
                     
                    o
                    f
                     
                    A
                    d
                    i
                    p
                    i
                    c
                     
                    a
                    c
                    i
                    d
                     
                    d
                    i
                    h
                    y
                    d
                    r
                    i
                    d
                    e
                    =
                     
                    
                        
                            2
                        
                        
                            93.1
                        
                    
                    =
                    2.15
                    %
                
            
The total amount of polymer is calculated by adding the amount of polymer in the pigment dispersion with the Fluoroethylene – vinyl ether copolymer and dividing by the total number of parts in the ink.
                
                    %
                     
                    o
                    f
                     
                    p
                    o
                    l
                    y
                    m
                    e
                    r
                    =
                    
                        
                            1.52
                            +
                            6
                        
                        
                            93.1
                        
                    
                    =
                    8.08
                    %
                     
                    o
                    f
                     
                    t
                    o
                    t
                    a
                    l
                     
                    p
                    o
                    l
                    y
                    m
                    e
                    r
                
            

As Natarajan discloses an ink with a binder that incorporates acrylic polymers (Natarajan, paragraph [0034]) and also discloses the use of binder precursors that cross-link polymers without addition supplied energy (Natarajan, paragraph [0039]), but does not disclose exactly which chemicals work and how much to add, a person of ordinary skill would naturally look to the art to select components that would carry out the process disclosed in Natarajan. As Naruse discloses a similar method of applying an ink jet based polymer binding solution with a cross linking agent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 8.08% of total polymer including diacetone acrylamide-methacrylic acid copolymer and Fluoroethylene – vinyl ether copolymer as well as 2.15% of Adipic acid dihydrazide as taught by Naruse into the binder solution disclosed in Natarajan, to thereby cross link the polymer without the addition of supplied energy (Natarajan, paragraph [0039]) and also to rapidly increase the viscosity of the ink adhered to the surface of the powder (Naruse, paragraph [0034]). 
This also constitutes combining prior art elements according to known methods to yield predictable results as all of the claimed elements are disclosed in the art, a person of ordinary skill could have combined the elements as claimed by known methods as Natarajan already discloses using an acrylic polymer binder with an agent that carries out cross-linking and Naruse merely provides examples that already fit those disclosed categories and the amounts needed to be used, and as Natarajan already discloses both categories of chemicals and both references relate to inkjetting methods, the results of the combination would be predictable as Naruse shows that this combination in these amounts works to cross-link the polymer binder, see MPEP 2143(I)(A). 

claim 2, Natarajan discloses where the metal powder material used to print the article includes  nickel alloys; cobalt alloys; cobalt-chromium alloys, titanium alloys, aluminum-based materials, tungsten, stainless steel, metal oxides, nitrides, carbides, borides, or any other suitable material and combinations thereof (Natarajan, paragraph [0031]).

As to claim 3, it is not clear what is meant by being present at about 50 wt% or greater, see 112(b) rejection above. For the purposes of applying prior art, Naruse’s disclosure of using 40% Methyl Methacrylate in Example 3 (Naruse, paragraph [202], Table 1) will be interpreted as meeting the claim limitation as this percentage is close to 50% and thus meets the “about” 50% as it would demonstrate the same properties in the binder fluid. As Natarajan discloses binder that incorporates acrylic polymers (Natarajan, paragraph [0034]) and Naruse teaches using 40% Methyl Methacrylate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 40% Methyl Methacrylate as taught by Naruse for the acrylic polymer disclosed in Natarajan thereby combining prior art elements according to known methods to yield predictable results as all of the claimed elements are disclosed in the art, a person of ordinary skill could have combined the elements as claimed by known methods as Natarajan already discloses using an acrylic polymer binder with Naruse which merely provides an acrylic examples that already fit those disclosed categories in Natarajan and the amounts needed to be used, and as Natarajan already discloses both categories of chemicals and both references relate to inkjetting methods, the results of the combination would be predictable as Naruse shows that this combination in these amounts works to cross-link the polymer binder, see MPEP 2143(I)(A). 
Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art, see MPEP 2144.05.

As to claims 4 and 5, Naruse teaches that hydrazide compounds cause a crosslinking reaction with certain polymers (Naruse, paragraph [0032]). As noted in the rejection of claim 1 above, Naruse teaches adding 2.15% of Adipic acid dihydrazide (Naruse, paragraph [0165]; thus meeting the claim limitation of multihydrazide adhesion promoter with the claimed general formula and a adipic dihydrazide).

As to claim 6, the combination of Natarajan and Naruse teaches the particulate build material, the binder fluid comprising water and latex particles at 8.08% of the total weight of the binder fluid and a multihydrazide adhesion promoter containing 2.15% of an adipic acid dihydride (see rejection of claim 1 above for the calculations of these percentages from Naruse, paragraph [0165]). 
Applicant notes in paragraph [0070] of the specification that “These compositions of the "kit" can be combined together during a 3D build process.”
As noted above, Naruse teaches a 20% aqueous solution of diacetone acrylamide-methacrylic acid copolymer (Naruse, paragraph [0152]; meeting the claim limitation of binder fluid having latex from about 1 wt% to about 40 wt%). Naruse teaches that 2 parts of adipic acid dihydrazide are mixed with 51.1 parts of other components and combined with the pigment dispersion containing the diacetone acrylamide-methacrylic acid copolymer to produce an ink (Naruse, paragraph [0165]). This means that 2 parts of adipic acid dihydrazide when compared with the 53.1 parts of the rest of the fluid gives 3.77% adipic acid dihydrazide solution that is then mixed with the of diacetone acrylamide-methacrylic acid copolymer thereby meeting the claim limitations as there are separate latex binder fluids and adhesion promoter fluids disclosed by the combination of Natarajan and Naruse and this combined with the particulate build material satisfies the claims as the specification notes that these fluids can be later combined in a binder jetting process.
prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.), see MPEP 2144.04(IV)(C). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice), See MPEP 2144.04(VI)(C).
As Natarajan and Naruse an ink with 8.08% of latex polymers and 2.15% of an adipic acid dihydride, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the chemicals into separate fluids as this would allow for the changing of the order of adding ingredients and this would produce the same results. Further, this rearrangement of the ingredients would not have modified the operation of the kit as the cross-linker adipic acid dihydride would still interact with the latex polymers on the build material.

As to claim 7, Natarajan does not explicitly disclose where the metal particles had a D50 particle size distribution value from about 4 μm to about 150 μm.
Natarajan does disclose where the material has particles having a particle size distribution (e.g., d50) that is between approximately 1 micron (μm) and approximately 75 μm (Natarajan, paragraph [0031]). 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, see MPEP 2144.05(I).

As to claim 8, Natarajan discloses where the binder may be one or more mono-functional acrylic polymers, di-acrylic polymers, tri-acrylic polymers as well as poly(methylmethacrylate) (PMMA), polystyrene (PS), poly(vinyl alcohol) (PVA); poly(alkylene carbonates) (Natarajan, paragraph [0034]; by disclosing combinations thereof, Natarajan discloses a styrene methacrylate copolymer).
Further, Naruse teaches adding resins to the ink as they have good film forming properties (Naruse, paragraph [0070]). Naruse teaches using polystyrene resins (including styrene copolymers such as styrene-butadiene copolymers and styrene-acrylic copolymers) (Naruse, paragraph [0072]; where a styrene-acrylic copolymer would encompass a styrene (meth)acrylate copolymer).

As to claim 9, as noted in the rejection of claim 6 above, the combination of Natarajan and Naruse discloses where the binder fluid and adhesion promoter fluid are formulated. The claim limitation “to be ejected onto a layer of the particulate build material at a weight ratio of about 5:1 to about 1:5” is an intended use of the kit in claim 6 and while intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to see MPEP 2114. In the instant case, the kit disclosed in the combination of Natarajan and Naruse is capable of being applied at a weight ratio of about 5:1 to about 1:5 and therefore meets the claim limitations.

As to claim 10, Naruse teaches that hydrazide compounds cause a crosslinking reaction with certain polymers (Naruse, paragraph [0032]). As noted in the rejection of claim 1 above, Naruse teaches adding 2.15% of Adipic acid dihydrazide (Naruse, paragraph [0165]; thus meeting the claim limitation of an adipic dihydrazide). 

As to claim 11, Natarajan discloses depositing a layer of powder on a working surface (Natarajan, claim 1). Natarajan discloses that the material used to print the article may be metal and/or ceramic (Natarajan, paragraph [0031]; by disclosing that the build material can be metal or ceramic, this means that Natarajan discloses where the build material is metal to the exclusion of ceramic, thereby meeting the limitation of 80 wt % to 100 wt% metal particles as the build material is itself a powder as noted in claim 1).  Natarajan discloses that the method typically involves the repetition depositing a layer of powder to continue fabricating in a layer-by-layer manner until all of the layers of the entire green body part have been printed (Natarajan, paragraph [0046] and Fig 2).
Natarajan discloses that additive manufacturing may be used to manufacture articles from computer aided design (CAD) models (Natarajan, paragraph [0002]). Natarajan discloses selectively printing a binder solution comprising a binder into the layer of powder in a first pattern to generate a printed layer (Natarajan, paragraph [0003]). Natarajan discloses where the 
Natarajan does not explicitly disclose selectively applying a multihydrazide adhesion promoter. 
Natarajan discloses where the binder solution includes binder precursors selectively deposited into the powder layer that cure (e.g., polymerize, cross-link) rapidly (e.g., on the order of seconds) without addition supplied energy (Natarajan, paragraph [0039]).
Naruse teaches that hydrazide compounds cause a crosslinking reaction with certain polymers (Naruse, paragraph [0032]). Naruse teaches Example 12 includes using 2 parts of Adipic acid dihydrazide (Naruse, paragraph [0165]).
As Natarajan discloses an ink with a binder that incorporates acrylic polymers (Natarajan, paragraph [0034]) and also discloses the use of binder precursors that cross-link polymers without addition supplied energy (Natarajan, paragraph [0039]), but does not disclose exactly which cross-linkers to use, a person of ordinary skill would naturally look to the art to select components that would carry out the process disclosed in Natarajan. As Naruse a similar method of applying an ink jet based polymer binding solution with a cross linking agent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 2.15% of Adipic acid dihydrazide as taught by Naruse into the binder solution disclosed in Natarajan, to thereby cross link the polymer without the addition of supplied energy (Natarajan, paragraph [0039]) and also to rapidly increase the viscosity of the ink adhered to the surface of the powder (Naruse, paragraph [0034]). 
see MPEP 2143(I)(A). 
Natarajan discloses that the method further includes heating the green body part above a fist temperature to remove the binder (Natarajan, paragraph [0003]; see also Fig 2). 
The limitation “to drive off water and further solidify the 3D green body object” is an intended use and does not result in a structural difference in the claimed device, see MPEP 2111.02(II). Nevertheless, Natarajan discloses the green body part may be thermally cured (in a subsequent, post-print step) at a temperature that is suitable for evaporating the solvent remaining in the printed layer and allows for efficient bonding of the printed layers of the green body part (Natarajan, paragraph [0038]; thereby meeting the limitation where evaporation meets the limitation of driving off water and efficient bonding of the layers is equivalent to further solidifying).

As to claim 12, as noted in the rejection of claim 11 above, Natarajan discloses selectively printing a binder solution comprising a binder into the layer of powder in a first pattern to generate a printed layer (Natarajan, paragraph [0003]). Natarajan discloses where the binder solution includes a solvent that dissolves the binder and this solvent may be aqueous and discloses where the solvent is water (Natarajan, paragraph [0037]). Natarajan discloses cross-link) rapidly (e.g., on the order of seconds) without addition supplied energy (Natarajan, paragraph [0039]).
However, Natarajan does not explicitly disclose where the latex particles are present in the binder fluid in an amount of about 1 wt% to about 40 wt%. Natarajan also does not explicitly disclose a multihydrazide adhesion promoter in an amount of about 0.05 wt% to about 5 wt% in an adhesion promoter fluid(note the 112(b) rejection above concerning the use of “about”). Natarajan also does not explicitly disclose where the adhesion promoter fluid is applied as a separate fluid relative to the binder. 
As noted above, Naruse teaches a 20% aqueous solution of diacetone acrylamide-methacrylic acid copolymer (Naruse, paragraph [0152]; meeting the claim limitation of binder fluid having latex from about 1 wt% to about 40 wt%). Naruse teaches that 2 parts of adipic acid dihydrazide are mixed with 51.1 parts of other components and combined with the pigment dispersion containing the diacetone acrylamide-methacrylic acid copolymer to produce an ink (Naruse, paragraph [0165]). This means that 2 parts of adipic acid dihydrazide when compared with the 53.1 parts of the rest of the fluid gives 3.77% adipic acid dihydrazide solution that is then mixed with the of diacetone acrylamide-methacrylic acid copolymer thereby meeting the claim limitations (see the math to calculate these percentages in the rejection of claim 1 above with the data provided in Naruse, paragraph [0165] for Example 13).
Further, the MPEP notes that changes in the sequence of adding ingredients as well as the rearrangement of parts is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.), see MPEP 2144.04(IV)(C). 
As the combination of Natarajan and Naruse already disclose an ink with 8.08% of latex polymers and 2.15% of an adipic acid dihydride, and Naruse discloses separate latex polymer binder fluids as well as a fluid with adipic acid dihydride, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the chemicals into separate fluids as this would allow for the changing of the order of adding ingredients and this would produce the same results. Further, this rearrangement of the ingredients would not have modified the operation of the kit as the cross-linker adipic acid dihydride would still interact with the latex polymers on the build material.

As to claim 13, as noted in the rejection of claim 11 above, Natarajan discloses selectively printing a binder solution comprising a binder into the layer of powder in a first pattern to generate a printed layer (Natarajan, paragraph [0003]). Natarajan discloses where the binder solution includes a solvent that dissolves the binder and this solvent may be aqueous and discloses where the solvent is water (Natarajan, paragraph [0037]). Natarajan discloses where the binder includes one or more mono-functional acrylic polymers (Natarajan, paragraph [0034]; where an acrylic polymer meets the claim limitation of a latex polymer as in paragraph [0033] of the specification notes that latex particles can be composed of acrylic monomers). Natarajan discloses where the binder solution includes binder precursors selectively deposited into the powder layer that cure (e.g., polymerize, cross-link) rapidly (e.g., on the order of seconds) without addition supplied energy (Natarajan, paragraph [0039]).
However, Natarajan does not explicitly disclose where the latex particles are present in the binder fluid in an amount of about 1 wt% to about 40 wt%. Natarajan also does not explicitly 
As noted in the rejection of claim 1 above, Naruse teaches an ink with 8.08% of latex polymers and 2.15% of an adipic acid dihydride (see the math to calculate these percentages in the rejection of claim 1 above with the data provided in Naruse, paragraph [0165] for Example 13). 
As Natarajan discloses an ink with a binder that incorporates acrylic polymers (Natarajan, paragraph [0034]) and also discloses the use of binder precursors that cross-link polymers without addition supplied energy (Natarajan, paragraph [0039]), but does not disclose exactly which chemicals work and how much to add, a person of ordinary skill would naturally look to the art to select components that would carry out the process disclosed in Natarajan. As Naruse a similar method of applying an ink jet based polymer binding solution with a cross linking agent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 8.08% of total polymer including diacetone acrylamide-methacrylic acid copolymer and Fluoroethylene – vinyl ether copolymer as well as 2.15% of Adipic acid dihydrazide as taught by Naruse into the binder solution disclosed in Natarajan, to thereby cross link the polymer without the addition of supplied energy (Natarajan, paragraph [0039]) and also to rapidly increase the viscosity of the ink adhered to the surface of the powder (Naruse, paragraph [0034]). 
This also constitutes combining prior art elements according to known methods to yield predictable results as all of the claimed elements are disclosed in the art, a person of ordinary skill could have combined the elements as claimed by known methods as Natarajan already discloses using an acrylic polymer binder with an agent that carries out cross-linking and Naruse merely provides examples that already fit those disclosed categories and the amounts needed to be used, and as Natarajan already discloses both categories of chemicals and both see MPEP 2143(I)(A). 

As to claim 14, Natarajan discloses where the printed green body part may be heated to a temperature that is approximately 500° C. or less, such as between approximately 250° C. and approximately 450° C., to facilitate removal of the binder (Natarajan, paragraph [0048]). 
As Natarajan discloses an overlapping range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a temperature of 500° C. or less within the claimed range as Natarajan discloses that this temperature is chosen based upon the binder used and thus a person of ordinary skill would select an appropriate temperature to match the binder and remove it from the brown part.
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, see MPEP 2144.05(I).

As to claims 16-17, neither Natarajan nor Naruse explicitly disclose where the multihydrazide adhesion promoter is configured to interact with both the latex particles and the metal particles of the particulate build material. However, as noted in the rejections of claims 1 and 11 above, the combination of Natarajan and Naruse teaches the kit and method which includes the latex particles, the metal particles and the multihydrazide adhesion promoter. As such, a person of ordinary skill would expect the kit, having the same composition to express those same properties. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)), see MPEP § 2112.01(II).
Further, a person of ordinary skill would expect would expect the method, using the same materials and involving the same steps to have an interaction between the latex particles and the metal particles of the build material. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2018/0236731 A1 of Natarajan in view of US 2014/0077486 A1 of Naruse as applied to claim 14 above, and further in view of US 2017/0297097 A1 of Gibson.
.
	As to claim 15, Natarajan discloses a depowdering process which removes portions of the powder that have not been bound (e.g. adhered) by the chemical binder (Natarajan, paragraph [0025]). Natarajan discloses where depowdering of the green body part is generally done before heat treating (e.g., pre-sintering) the green body part (Natarajan, paragraph [0026]). Natarajan discloses that the method concludes with sintering the brown body part to consolidate the powder material to generate a consolidated additively manufactured part (Natarajan, paragraph [0049]). 
	However, Natarajan does not explicitly disclose where the green body object is sintered in a fusing oven.
	Gibson relates to systems and methods in additive manufacturing (Gibson, paragraph [0004]) including binder jetting system (Gibson, paragraph [0033]). Gibson teaches the output sintering furnace configured to sinter the powdered material into a densified object (Gibson, paragraph [0036]; meeting the claim limitation of a fusing oven as paragraph [0071] of the specification notes that “"fuse," "fusing," "fusion," or the like refers to the joining of the material of adjacent particles of a particulate build material, such as by sintering” emphasis added; thus a fusing oven and a sintering furnace would be indistinguishable as they carry out the same process).
	As Natarajan already discloses the process of sintering, one of ordinary skill would naturally look to the art to select an appropriate means of carrying the sintering out. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a sintering furnace as taught by Gibson into the method of binder jetting disclosed by Natarajan, thereby turning the powdered material into a densified object (Gibson, paragraph [0036]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 16/604328 (reference application). Although the claims at issue are not identical, they are not patentably distinct from the ‘328 application also discloses a 3D printing kit with a 80 to 100% metal particle particulate build material and a binder fluid with 1 to 40 wt% polymer particles (where the instantly claimed latex particles are a polymer) as well as 0.05 to 5 wt% of an aromatic dihydrazide adhesion promoter in the binder fluid (the instant claims being to multihydrazide at 0.05 to 3 wt%). Given that an aromatic dihydrazide falls within the definition of a multihydrazide and the claimed ranges overlap, the current claims would be obvious over the ‘328 application. 
This same rationale applies to the multi-fluid kit in claim 7 of the ‘328 application which also has overlapping ranges for the hydrazide compound with instant claim 6 which discloses separate binder and adhesion promoter fluid which match the instant claims. While claim 7 of the ‘328 application lacks a particulate build material, as this is disclosed in claim 1 of the ‘328 application, it would be obvious to combine this powder with the separate fluids to reach the instant claims.
With respect to the method, instant claim 11 recites substantially the same steps as claim 12 of the ‘328 application. Both recite the same particulate build material and scope of the claims is co-extensive. The latex particles in instant claim 11 are a polymer as claimed in claim 12 of the ‘328 application and an aromatic dihydrazide falls within the definition of a multihydrazide. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
With respect to the drawings, applicant’s amendments to FIG. 4 has cured the previously noted issue. Therefore the objection is withdrawn. 
With respect to the objections to the specification, as applicant has not amended the specification, the objections are maintained.
With respect to the 112(b) rejections, the deletion of “about” have cured those issues and therefore the rejection is withdrawn. However, with respect to the rejection of claim 3 
With respect to the Double Patenting rejection, as applicant has not filed a terminal disclaimer nor argued the basis of the rejection, the Double Patenting rejection is maintained. 

With respect to the 103 rejections of claim 1-14 of Natarajan in view of Naruse, applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive.
Applicant argues that the cited references does not teach or suggest a multi-hydrazide adhesion promoter in three-dimensional printing kits and methods (Applicant’s remarks, pg. 9 first full paragraph). Applicant argues that Natarajan does not teach or suggest hydrazides and while Naruse teaches the incorporation of a hydrazide compound, the hydrazide compound is included in an inkjet ink and thus Naruse does not teach three-dimensional printing kits and does not suggest the inclusion in a binder fluid or methods associated therewith (Applicant’s remarks, pg. 9 first full paragraph – pg. 10 first paragraph). Applicant also argues that one skilled in the art would have no reason to include a multihydrazide in the kit or method based upon the teachings of the reference and that the USPTO has not provided a sufficient articulated reason as to why a person skilled in the art would incorporate a multihydrazide in the kit or method as Naruse relates to binding ink to paper and paper does not include 80 to 100% metal particles (Applicant’s remarks, pg. 10, first full paragraph).
However, as noted in the rejection of claim 1, Natarajan already discloses a binder for three dimensional printing that utilizes acrylic polymers and also discloses the use of binder precursors that cross-link the polymers without the addition of supplied energy (Natarajan, paragraph [0039]). Naruse merely teaches that multihydrazides act as these sort of cross-linking compounds when used with acrylic polymers in a fluid which works in a print head. Thus, as Natarajan already teaches the polymer binder as well as the use of cross-linking agents, a 

	Applicant also argues that there is a showing of unexpected results in that the use of a multi-hydrazide adhesion promoter enhances the tensile strength of the green body object and the improvement in tensile strength is surprising and unexpected (Applicant’s remarks, pg. 10, last paragraph – pg. 11, first paragraph). Applicant points to Tables 2-4 to support this assertion. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, see MPEP § 716.02(d). Further, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960), see MPEP § 716.02(d)(II). In the instant case, applicant only provides data over the range of 0.23- 0.68% in comparison to the claims ranges of 0.05 to 3% and 0.1 to 5%. Further, applicant only discloses six multihydrazide compounds to demonstrate these 
Further, it is not clear on its face that the addition of an adhesion promoter which is a cross-linking agent producing a greater strength in a green part would be unexpected. A cross-linked polymer would be expected to be stronger than the polymer alone and therefore would be expected to impart greater strength to a green part incorporating the polymer. Therefore, applicant’s data is not commensurate in scope with the claims and further it is not clear that the result would be unexpected, thus the rejection is maintained.

With respect to claim 15, applicant argues that Gibson does not cure the deficiencies of Natarajan and Naruse (Applicant’s remarks, pg. 11, last paragraph), however as noted above the rejection is proper therefore this argument is moot. 
With respect to new claims 16 and 17, they are rejected for the reasons stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733